         Case 1:20-cv-06885-GHW Document 88 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X

                                             :
CITY OF SYRACUSE, NY, CITY OF SAN            :
JOSE, CA, CITY OF CHICAGO, IL, CITY OF       :
COLUMBIA, SC, EVERYTOWN FOR GUN              :
SAFETY ACTION FUND and EVERYTOWN             :
FOR GUN SAFETY SUPPORT FUND,                 :
                                             :
                              Plaintiffs,    :         No. 1:20-cv-06885-GHW
                                             :
                   v.                        :
                                             :
BUREAU OF ALCOHOL, TOBACCO,
                                             :
FIREARMS AND EXPLOSIVES, REGINA
                                             :
LOMBARDO, in her official capacity as Acting
                                             :
Director of the Bureau of Alcohol, Tobacco,
                                             :
Firearms, and Explosives, UNITED STATES
                                             :
DEPARTMENT OF JUSTICE, and WILLIAM
                                             :
BARR, in his official capacity as ATTORNEY
                                             :
GENERAL, U.S. Department of Justice,
                                             :
                              Defendants.    :
                                             :

-------------------------------------- X



       NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE that going forward Plaintiffs will no longer be represented by

Elizabeth B. Prelogar. Because Plaintiffs will continue to be represented by attorneys from

Everytown for Gun Safety and Cooley LLP, Plaintiffs do not expect that withdrawal of Ms.

Prelogar will cause any disruption in this matter.

       Accordingly, pursuant to Local Rule 1.4, Plaintiffs respectfully request that the Court order

the withdrawal of Ms. Prelogar and no longer send her docketing notifications via the ECF System.

       Ms. Prelogar is not retaining or charging a lien.




                                                 1
       Case 1:20-cv-06885-GHW Document 88 Filed 01/19/21 Page 2 of 2




Dated: New York, New York                Respectfully Submitted,
       January 19, 2021

                                         COOLEY LLP

                                         By:    /s/Stephanie Schuyler
                                                Stephanie Schuyler

                                         55 Hudson Yards
                                         New York, NY 10001-2157
                                         Telephone: (212) 479-6000

                                         Attorneys For Plaintiffs




                                     2
